NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0322-20

RICHARD GABEY,

          Plaintiff-Respondent,

v.

RUTH GABEY,

     Defendant.
______________________________

DEBORAH FINCH, as
executrix for the ESTATE
OF RUTH GABEY,

     Proposed Intervenor/Appellant.
_______________________________

                   Submitted May 4, 2021 – Decided May 20, 2021

                   Before Judges Fisher and Moynihan.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Monmouth County,
                   Docket No. FM-13-1452-19.
            Dwyer, Bachman, Newman & Solop, attorneys for
            appellant1 (Elliot S. Solop, of counsel and on the briefs;
            Lauren Conway, on the briefs).

            Richard A. Amdur, Jr., attorney for respondent.

PER CURIAM

      Richard and Ruth Gabey were married in 1978. There were no children

born of their marriage, but they were both previously married and their children

from those marriages are now adults. In April 2019, Richard sued Ruth for

divorce. There appears to be no dispute that a year prior to commencing th e

action, Richard moved out of their Manalapan home and into an assisted living

facility. Ruth remained in the home, and her adult son moved in to assist her

with her daily needs.

      It appears that little occurred during the early stages of this matrimonial

action.   Correspondence between counsel suggested only a few possible

equitable distribution issues relating to their jointly-owned marital home and

Richard's use of marital funds when he moved to the assisted living facility.



1
  The briefs filed by this law firm purport to be filed not only on behalf of the
executrix of Ruth Gabey's estate but also on Ruth's behalf. Since there is no
dispute that Ruth died in November 2019, the firm, which represented her in this
matrimonial action during her lifetime, can no longer represent her. Once dead,
a person ceases to be a juridical entity. See Repko v. Our Lady of Lourdes Med.
Ctr., Inc., 464 N.J. Super. 570, 575-76 (App. Div. 2020).
                                                                           A-0322-20
                                        2
      The appellate record also includes what appears to be Ruth's September

2019 Last Will and Testament in which she recognized she was "currently

married" to Richard but "anticipate[d]" they would be divorced "shortly." In

light of that circumstance, she declared in the Will that Richard "is to receive no

benefit from my estate." Ruth died a few months after executing this Will. The

divorce action was then still pending, and no issue had been resolved.

      In December 2019, Richard wrote to Ruth's children to advise that

ownership of the Manalapan home "reverted" to him. 2 The following month,

the executrix of Ruth's estate moved in the matrimonial court, seeking to be

substituted as the real party in interest in Ruth's place. The executrix also

sought:

               • an accounting from Richard for any furniture or
                 personalty removed from the marital residence;

               • restraining Richard and his adult children from
                 removing any furniture or personalty from the
                 marital home;



2
  We assume Richard was asserting that the property was owned by him and
Ruth as "tenants by the entirety," meaning that "after the death of one, the
survivor takes the whole," see Est. of Van Riper v. Dir., Div. of Tax'n, 241 N.J.
115, 119 (2020) (quoting Cap. Fin. Co. of Del. Valley, Inc. v. Asterbadi, 389
N.J. Super. 219, 227 (Ch. Div. 2006)), because the law in that instance views
the spouses as one person. The record on appeal does not clearly establish the
nature of their ownership of the Manalapan home.
                                                                             A-0322-20
                                        3
                • an immediate sale of the former marital
                  residence;

                • the appointment of a realtor and a real estate
                  attorney to sell and transfer title to the marital
                  home;

                • the imposition of "a constructive trust to avoid
                  unjust enrichment" by Richard "and his eventual
                  estate";

                • a discovery schedule; and

                • the scheduling of an early-settlement-panel date.

Richard cross-moved for summary judgment dismissing the action in light of

Ruth's death or, in the alternative, for leave to withdraw his divorce complaint.

      The judge denied the executrix's motion in its entirety and granted

Richard's motion to dismiss by order and written opinion issued on April 13,

2020. The executrix moved for reconsideration, and the judge denied that

motion on August 19, 2020.

      In appealing, the executrix argues that the trial judge abused his discretion

by denying reconsideration of those parts of the April 13, 2020 order that: (1)

denied the executrix's requests to substitute in Ruth's place as the real party in

interest and amend Ruth's responsive pleading; (2) denied the executrix's

requests to order the sale of the marital home, to appoint a realtor and real estate

attorney, for a constructive trust, and for a discovery schedule for this suit; and

                                                                              A-0322-20
                                         4
(3) granted Richard's motion to terminate this litigation. We find insufficient

merit in these arguments to warrant further discussion in a written opinion, R.

2:11-3(e)(1)(E), adding only the following brief comments.

      There is no doubt that divorce proceedings abate with the death of one of

the parties.   See Carr v. Carr, 120 N.J. 336, 342 (1990); Castonguay v.

Castonguay, 166 N.J. Super. 546, 550 (App. Div. 1979); Dunham v. Dunham,

82 N.J. Eq. 395, 399 (Ch. 1913). There are, however, exceptions in "unusual or

exceptional" circumstances. Carr, 120 N.J. at 343. For example, because one

will not be permitted to profit from a wrong, it has been held that a spouse's

estate could pursue equitable distribution by showing that the death was

intentionally caused by the other spouse. Jacobson v. Jacobson, 146 N.J. Super.

491, 494-95 (Ch. Div. 1976). We have also held that if "the facts justifying [the

divorce judgment] were adjudicated during the lifetime of the parties" to a point

that a judgment "could or should have been rendered" before death, the court

may enter a judgment equitably distributing the parties' marital property. Olen

v. Olen, 124 N.J. Super. 373, 377 (App. Div. 1973); see also Fulton v. Fulton,

204 N.J. Super. 544, 548-49 (Ch. Div. 1985). It may be, as well, that a court

may enforce a pendente lite agreement by the parties to sell and divide the

proceeds of a marital home even though one of them had died prior to the entry


                                                                           A-0322-20
                                       5
of judgment. Cf. Witt v. Witt, 165 N.J. Super. 463, 467 (Ch. Div. 1979)

(acknowledging the authority to enforce such an agreement when one of the

spouses had disappeared and was presumably deceased).             None of these

exceptions is applicable here.

      But another circumstance was recognized in both Carr and the more recent

decision in Kay v. Kay, 200 N.J. 551 (2010), aff'g o.b., 405 N.J. Super. 278

(App. Div. 2009). In Carr, the Court held that a surviving spouse could continue

a matrimonial action "for the limited purpose of proving that the deceased

spouse had diverted marital assets, because equity demanded that the innocent

spouse have a forum through which to recover those assets for equitable

distribution." Kay, 200 N.J. at 552 (citing Carr, 120 N.J. at 353-54). And, in

Kay, the Court held that the flip side is also true:        a deceased spouse's

representative could proceed with a claim – asserted prior to death in a pending

matrimonial action – that the surviving spouse had diverted marital assets. Id.

at 554. The Kay Court held that permitting the continuation of such a claim

"would promote fair dealing between spouses by ensuring that marital property

justly belonging to the decedent will be retained by the estate for the benefit of

the deceased spouse's rightful heirs and by preventing unjust enrichment of the

surviving spouse." Id. at 553.


                                                                            A-0322-20
                                        6
      Ruth's executrix argues the exception recognized in Carr and Kay

authorizes the equitable distribution of marital property notwithstanding Ruth's

death. She is mistaken. In Kay, the Court carefully explained the limits of its

holding by describing two circumstances in which further litigation would not

be permitted by the deceased spouse's representative. The Court held that an

estate: (1) could not pursue a claim that was "merely one for equitable

distribution of an agreed-upon universe of marital property," ibid.; and (2) could

not "assert a new claim," but would be relegated only to "continu[ing] claims

raised before death [that], in fairness, should not be extinguished lightly or

prematurely," id. at 554.

      In recognizing the limits imposed by Carr and Kay, we must affirm the

order that terminated this matrimonial litigation without resolution of any

equitable distribution issues. Unlike the established or arguable exceptions to

abatement, here there was no agreement to sell or divide marital property and

no adjudicated disposition of any property by the trial court before Ruth's death.

More importantly, as is clearly demonstrated by the record, Ruth never asserted

a claim that Richard wrongfully diverted marital assets. Her attorney may have

informally inquired of Richard's attorney about the disposition of funds from a

joint account prior to Ruth's death, but Ruth never filed a claim asserting a


                                                                            A-0322-20
                                        7
wrongful diversion of those or any other assets. Indeed, she filed no answer or

counterclaim, only an appearance, which gave her a right to be heard "on issues"

including equitable distribution issues "incidental to the proceeding." R. 5:4-3.3

Her general appearance 4 cannot be so broadly interpreted as to incorporate an

assertion of a claim for the recoupment of wrongfully diverted marital property.

Kay and Carr, as relevant, clearly limit the particular exception from the general

rule of abatement to a personal representative's continuation of claims already

asserted – a circumstance not present here.

      Affirmed.




3
 Ruth's appearance undoubtedly authorized her to seek equitable distribution of
what Kay referred to as "an agreed-upon universe of marital property," 200 N.J.
at 553, but not a specific claim of wrongfully diverted marital property.
4
 The pleading Ruth filed – entitled "appearance" – stated nothing except that
she, through her attorney, had "enter[ed] an appearance in the above-entitled
cause of action."
                                                                            A-0322-20
                                        8